DETAILED ACTION
	This is the first office action regarding application number 16/964,562, filed on Jul 23, 2020. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
Claim(s) 1-2, 9-11, 13-14, 19-21, 27-28, 31-32 and 37-38 is/are currently pending and have been examined.
Claim(s) 3-8, 12, 15-18, 22-26, 29-30, 33-36 and 39-105 has/have been cancelled. 

Information Disclosure Statement
	The information disclosure statement(s) filed Jul 23, 2020 is/are acknowledged. The information disclosed therein has been considered except where lined through. 
A signed copy of the corresponding IDS form(s) has/have been provided with this Office Action.

Claim Objections
Claim(s) 1 is/are objected to because of the following informalities:  
Claim 1, line 3, “micro-channel” should be “microchannel” to follow to the naming convention used in the rest of the claims.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112 (b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 19-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

	Regarding Claim 19, the recitation of “wherein applying an electric field” is unclear. It is unclear whether the electric field in Claim 19 is the same one as Claim 1. As best understood, Claim 19 is providing an additional limitation of the electric field of Claim 1 and should read “the electric field”; the examiner will interpret the recitation as providing an additional limitation of the electric field of Claim 1. 

Regarding Claim 20, the recitation of “applying an electric field” is unclear. It is unclear whether the electric field in Claim 20 is the same one as Claim 1. As best understood, Claim 20 is providing an additional limitation of the electric field of Claim 1 and should read “the electric field”; the examiner will interpret the recitation as providing an additional limitation of the electric field of Claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a) (1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a) (2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 9-11 and 13 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Tripathi et al (US 2013/0137108, as cited on the IDS dated Jul 23, 2020).

Regarding Claim 1, Tripathi teaches method for removing one or more contaminants from a biological sample (see Tripathi: “method of sample separation”, Abstract; “samples are separated from other materials, which may be proteins, nucleotides, epitopes, viral, ligands, or other molecules”, [0052]; the examiner notes that contaminants may be construed as anything that is not of interest), the method comprising: 
providing a first well and a second well connected to each other via a micro-channel (see Tripathi: “FIG. 1A, reactor (2) includes input reservoir (4) containing microbeads (6), tapered microchannel 12, moveable magnet (8) and output reservoir 14”, [0053] ; Fig 1A-1C); 
placing the biological sample into the first well (see Tripathi: “Capture sample is placed in fluid in input reservoir (4). Microbeads (6) prepared to bind targets are placed into input reservoir (4) binding a target molecule, if present. The reservoirs and microchannel are fluid filled.”, [0052]); 
introducing magnetic beads into the first well to attract target molecules within the biological sample (see Tripathi: “Capture sample is placed in fluid in input reservoir (4). Microbeads (6) prepared to bind targets are placed into input reservoir (4) binding a target molecule, if present. The reservoirs and microchannel are fluid filled.”, [0052]); 
applying an electric field across the microchannel, the electric field adapted to interact with at least some of the one or more contaminants (see Tripathi: “In a specific configuration the reactor process entails moving the magnetic beads between reservoirs by the use of an electrical field… A field of this density avoids significant non-specific binding. An optimized electric field is not strong enough to unbound target molecules but strong enough to unbound nonspecific molecules on the magnetic beads”, [0022]); [0060]); 
introducing a magnet generating a magnetic field into the vicinity of the first well, the magnetic field interacting with the magnetic beads (see Tripathi: “a magnet (8) is moved or pulled across microchannel (21) toward output reservoir (14) moving by magnetic force beads from input reservoir (4) through microchannel (12) to output reservoir (14).”, [0054]); 
moving the magnetic beads into and through the microchannel and to the second well by moving the magnet (see Tripathi: “a magnet (8) is moved or pulled across microchannel (21) toward output reservoir (14) moving by magnetic force beads from input reservoir (4) through microchannel (12) to output reservoir (14).”, [0054]);
wherein the electric field acts on at least some of the one or more contaminants to maintain at least some of the one or more contaminants in the microchannel as the magnetic beads and attracted target molecules move through the microchannel and to the second well (see Tripathi: “In a specific configuration the reactor process entails moving the magnetic beads between reservoirs by the use of an electrical field… A field of this density avoids significant non-specific binding. An optimized electric field is not strong enough to unbound target molecules but strong enough to unbound nonspecific molecules on the magnetic beads”, [0022]); [0060]).

Regarding Claim 9, Tripathi teaches all the limitations as applied to Claim 1 and further teaches further comprising a buffer within the microchannel, the buffer to separate at least some of the one or more contaminants from the target molecules in the microchannel (see Tripathi: “To reduce the carry over or diffusion of unbound molecules, a counter flow of clean high viscosity buffer from output reservoir to input reservoir is optionally created by fluid volume differential; “, [0015]; “The magnet is moved towards the output reservoir (14), moving the beads through a microchannel containing appropriate high viscosity buffer, effectively separating the capture complex from unbound molecules”, [0040]; the examiner notes that the buffer aids in separating undesired molecules due to the high viscosity competing with the magnetic field and, as such, it is deemed that the buffer of Tripathi functionally separates contaminants). 

Regarding Claim 10, Tripathi teaches all the limitations as applied to Claim 1 and further teaches further comprising providing a third well and a second microchannel, the third well connected to the second well via the second microchannel; and moving the magnetic beads and target molecules through the second microchannel and to the third well using the magnet (see Tripathi: “fabricating a microchannel from output reservoir to an additional output reservoir and so on”, [0016]; [0058] Fig 2; the examiner notes that Tripathi teaches making multiple wells and channel arranged in sequence, where the magnet and magnetic beads are moved to each well in sequence to wash ([0016]) or perform different operations/reactions on the magnetic beads/conjugated molecules ([0058])). 

Regarding Claim 11, Tripathi teaches all the limitations as applied to Claim 1 and further teaches further comprising providing a fluid in the first well, the second well and the microchannel, and creating a volume differential of the fluid between the second well and the first well such that a flow of the fluid is created in the microchannel from the second well toward the first well (see Tripathi: “To reduce the carry over or diffusion of unbound molecules, a counter flow of clean high viscosity buffer from output reservoir to input reservoir is optionally created by fluid volume differential; “, [0015]). 

Regarding Claim 13, Tripathi teaches all the limitations as applied to Claim 1 and further teaches further comprising the stirring the biological sample in the first well (see Tripathi: “A magnetic stirrer can be used inside the reservoirs for mixing.”, [0019]; “method includes mixing a first solution at least incorporating a plurality of the magnetic beads under conditions wherein the sample binds with the magnetic beads in the first reservoir.”, [0023]). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tripathi et al (US 2013/0137108, as cited on the IDS dated Jul 23, 2020) in view of Tajima et al (EP 1 065 001, see attached document).

	Regarding Claim 2, Tripathi teaches all the limitations as applied to Claim 1. Tripathi teaches withdrawing the solution comprising the magnetic beads from the resulting well and collecting them (i.e. moving the fluid comprising the magnetic beads a different vessel/container) to perform further processing with additional reagents/fluids (see Tripathi: “After microfluidic separation from free probe molecules, the beads were removed from W2 (FIG. 8a), collected, and all but 2 uL of fluid was removed from the sample. The beads were transferred to a downstream 15 .mu.L NASBA reaction”, [0092]).
	Tripathi does not teach releasing the target molecules from the magnetic beads and removing the magnetic beads from the container. 
	However, Tajima teaches the analogous art of magnetic separation processes (see Tajima: Abstract). Tajima teaches that magnetic separations can have additional process steps such as dissociation and extraction, where the terms describe removal of magnetic particles from the target substance and from the containing vessel (see Tajima: [0109]-[0110]).
It would have been obvious to one skilled in the art before the filing date of the invention to modify the method of modified Toyoshima to include a dissociation and extraction step as suggested by Tajima, because Tajima teaches that a step of dissociation and extraction can be added to magnetic separations to remove magnetic particles from the target substance and from the containing vessel (see Tajima: [0109]- [0110]). 


Claim(s) 14 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tripathi et al (US 2013/0137108, as cited on the IDS dated Jul 23, 2020).

Regarding Claim 14, Tripathi teaches all the limitations as applied to Claim 1. Tripathi teaches the wells and further discloses that reservoirs (i.e. wells) can be temperature controlled (see Tripathi: [0039]). 
Tripathi does not specifically teach heating the biological sample in the first well. 
However, based on the above teachings, where Tripathi teaches that the wells can be temperature controlled, it would have been well within the skill of one of ordinary skill in the art to have adjusted the temperature of any well, including heating the first well, as this would have been dependent on the application at hand and would have provided the advantage of temperature control of the well. 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the method of Tripathi to include a step of heating the biological sample in the first well, because Tripathi teaches that the wells can be temperature controlled, suggesting that any well, including the first well, could have been heated to obtain the advantage of temperature control of said well (see Tripathi: [0039]). 

Regarding Claim 19, Tripathi teaches all the limitations as applied to Claim 1. Tripathi teaches two wells connected by a single microchannel, generating an electric field across the device and further discloses that the electric field disrupts weak interactions on the bead surface by attracting weakly interacting molecules towards a positive electrode (see Tripathi: [0060]). 
Tripathi does not specifically teach that applying the electric field includes disposing a first probe in a first well and a second probe in a second well, the probes having opposite polarities. 
However, based on the above teachings, where Tripathi teaches that the structure, generating an electric field across a device, and that the device comprises a positive electrode (i.e. probe), it would have been well within the skill of one of ordinary skill in the art to have included an opposite electrode (i.e. second probe) to complete the electric field described in Tripathi, further placing the opposite electrode in the second well as Tripathi teaches that the electric field is generated across the device. As best understood, Tripathi implicitly teaches the structure claimed. 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the method and structure of Tripathi to include a first probe in a first well and a second probe in a second well, the probes having opposite polarities, because Tripathi implicitly teaches the structure claimed by describing two wells connected by a single microchannel, generating an electric field across the device and further discloses that the electric field disrupts weak interactions on the bead surface by attracting weakly interacting molecules towards a positive electrode (see Tripathi: [0060]).


Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tripathi et al (US 2013/0137108, as cited on the IDS dated Jul 23, 2020) in view of Vulto et al (WO 2008/049638, see attached document and corresponding machine translation, 65 pages).

	Regarding Claim 20, Tripathi teaches all the limitations as applied to Claim 1. Tripathi teaches two wells connected by a single microchannel, generating an electric field across the device and further discloses that the electric field disrupts weak interactions on the bead surface by attracting weakly interacting molecules towards a positive electrode (see Tripathi: [0060]).
	Tripathi does not teach a third well in communication with the microchannel and a fourth well in communication with the microchannel, where applying an electric field across the microchannel includes disposing a first probe in the third well and a second probe in the fourth well, the probes having opposite polarities. 
	However, Vulto teaches the analogous art of a method of purifying analyte molecules using electric fields and gels in microdevices (see Vulto: Abstract). Vulto teaches an embodiment in which there are 4 wells, all connected through a microchannel filled with gel, and electrodes in the third and fourth well (see Vulto: Fig 39; annotated Fig 39 below). Vulto teaches that additional chambers (i.e. wells) allow examination of several analytes within the same sample and further teaches that the location of the electrodes depends on the separation desired within the gel (see Vulto: Page 7/65; Page 9/65). 
	It would have been obvious to one skilled in the art before the filing date of the invention to modify the method and structure of the device of Tripathi to further comprise a gel within the microchannel, a third and fourth well, where the probes are located in the third and fourth wells, as disclosed by Vulto, because Vulto teaches that additional chambers (i.e. wells) allow examination of several analytes within the same sample and further teaches that the location of the electrodes depends on the separation desired within the gel (see Vulto: Page 7/65; Page 9/65).

    PNG
    media_image1.png
    230
    565
    media_image1.png
    Greyscale


Claim(s) 21, 27-28, 31-32, 37-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tripathi et al (US 2013/0137108, as cited on the IDS dated Jul 23, 2020) alone or, alternatively, Tripathi in view of Vulto et al (WO 2008/049638, see attached document and corresponding machine translation, 65 pages).

Regarding Claim 21, Tripathi teaches a system for removing one or more contaminants from a biological sample (see Tripathi: “method of sample separation”, Abstract; “samples are separated from other materials, which may be proteins, nucleotides, epitopes, viral, ligands, or other molecules”, [0052]; the examiner notes that contaminants may be construed as anything that is not of interest), the system comprising: 
magnetic beads that are tuned to attract target molecules from the biological sample (see Tripathi: “Capture sample is placed in fluid in input reservoir (4). Microbeads (6) prepared to bind targets are placed into input reservoir (4) binding a target molecule, if present. The reservoirs and microchannel are fluid filled.”, [0052]); 
a first well adapted to contain the biological sample and the magnetic beads (see Tripathi: “FIG. 1A, reactor (2) includes input reservoir (4) containing microbeads (6), tapered microchannel 12, moveable magnet (8) and output reservoir 14”, [0053]; Fig 1A-1C); 
a second well adapted to contain the biological sample and the magnetic beads (see Tripathi: “FIG. 1A, reactor (2) includes input reservoir (4) containing microbeads (6), tapered microchannel 12, moveable magnet (8) and output reservoir 14”, [0053] ; Fig 1A-1C); 
a microchannel extending between thtapered microchannel 12, moveable magnet (8) and output reservoir 14”, [0053] ; Fig 1A-1C); 
a magnet adapted to be moved into the vicinity of the first well, the magnet adapted to generate a magnetic field to interact with the magnetic beads, the magnet further capable of moving the magnetic beads from the first well to the second well via the microchannel (see Tripathi: “FIG. 1A, reactor (2) includes input reservoir (4) containing microbeads (6), tapered microchannel 12, moveable magnet (8) and output reservoir 14”, [0053] ; Fig 1A-1C); 
Tripathi teaches two wells connected by a single microchannel, generating an electric field across the device and further discloses that the electric field disrupts weak interactions on the bead surface by attracting weakly interacting molecules towards a positive electrode (see Tripathi: [0060]). 
Tripathi does not specifically teach a source of electrical power and two probes coupled thereto, the two probes adapted to apply an electric field across the microchannel when the source provides electrical power, such that5International Application No.: PCT/US2019/014821 the electric field interacts with at least some of the one or more contaminants to maintain at least some of the one or more contaminants in the microchannel as the magnetic beads and attracted target molecules move from the first well to the second well. 
However, based on the above teachings, where Tripathi teaches that the structure, generating an electric field across a device, and that the device comprises a positive electrode (i.e. probe), it would have been well within the skill of one of ordinary skill in the art to have included an source of electrical power and an opposite electrode (i.e. second probe) to complete the electric field described in Tripathi, further placing the opposite electrode in the second well, as Tripathi teaches that the electric field is generated across the device. As best understood, Tripathi implicitly teaches the structure claimed. 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the method and structure of Tripathi to include a source of electrical power and a first probe in a first well and a second probe in a second well, the probes having opposite polarities, because Tripathi implicitly teaches the structure claimed by describing two wells connected by a single microchannel, generating an electric field across the device and further discloses that the electric field disrupts weak interactions on the bead surface by attracting weakly interacting molecules towards a positive electrode (see Tripathi: [0060]). The examiner notes that the limitation of ‘the electric field interacts with at least some of the one or more contaminants to maintain at least some of the one or more contaminants in the microchannel as the magnetic beads and attracted target molecules move from the first well to the second well’ is a functional recitation, where the combination made is capable of performing the claimed function. Thus, the combination meets the claim as a whole. 

If Tripathi alone is deemed incapable of describing a source of electrical power and two probes that generate an electric field across the microchannel, then an alternative rejection in further view of Vulto applies as follows.
Vulto teaches the analogous art of a method of purifying analyte molecules using electric fields and gels in microdevices (see Vulto: Abstract). Vulto teaches an embodiment in which there are 2 wells, connected through a microchannel filled with gel, and opposite electrodes in each well (see Vulto: Fig 12). Vulto teaches that applying a voltage through the path aids in separating the analytes in the sample (see Vulto: Page 7/65). 
	It would have been obvious to one skilled in the art before the filing date of the invention to modify the method and structure of the device of Tripathi to further comprise a gel within the microchannel, where opposite probes are located in the wells, as disclosed by Vulto, because Vulto teaches that applying a voltage through the path aids in separating the analytes in the sample (see Vulto: Page 7/65). The examiner notes that the limitation of ‘the electric field interacts with at least some of the one or more contaminants to maintain at least some of the one or more contaminants in the microchannel as the magnetic beads and attracted target molecules move from the first well to the second well’ is a functional recitation, where the combination made is capable of performing the claimed function. Thus, the combination meets the claim as a whole.

Regarding Claim 27, Tripathi teaches all the limitations as applied to Claim 21 and further teaches further comprising a third well and a second microchannel, the third well connected to the second well via the second microchannel; wherein the magnet is adapted to move along the second microchannel from the second well to the third well to move the magnetic beads and target molecules from the second well to the third well (see Tripathi: “fabricating a microchannel from output reservoir to an additional output reservoir and so on”, [0016]; [0058]; Fig 2; the examiner notes that Tripathi teaches making multiple wells and channel arranged in sequence, where the magnet and magnetic beads are moved to each well in sequence to wash ([0016]) or perform different operations/reactions on the magnetic beads/conjugated molecules ([0058])). 

Regarding Claim 28, Tripathi teaches all the limitations as applied to Claim 1 and further teaches further comprising providing a fluid in the first well, the second well and the microchannel, and a volume differential of the fluid between the second well and the first well, the volume differential adapted to provide t a flow of the fluid in the microchannel from the second well toward the first well (see Tripathi: “To reduce the carry over or diffusion of unbound molecules, a counter flow of clean high viscosity buffer from output reservoir to input reservoir is optionally created by fluid volume differential; “, [0015]). 

Regarding Claim 31, Tripathi teaches all the limitations as applied to Claim 1 and further teaches further comprising a magnetic stirrer adapted to stir the contents of said first well (see Tripathi: “A magnetic stirrer can be used inside the reservoirs for mixing.”, [0019]; “method includes mixing a first solution at least incorporating a plurality of the magnetic beads under conditions wherein the sample binds with the magnetic beads in the first reservoir.”, [0023]). 

Regarding Claim 32, Tripathi teaches all the limitations as applied to Claim 1. Tripathi teaches the wells and further discloses that reservoirs (i.e. wells) can be temperature controlled (see Tripathi: [0039]). 
Tripathi does not specifically teach a heater adapted to heat said first well. 
However, based on the above teachings, where Tripathi teaches that the wells can be temperature controlled, it would have been well within the skill of one of ordinary skill in the art to have adjusted the temperature of any well, including heating the first well, using a heater in the well as this would have been dependent on the application at hand and would have provided the advantage of temperature control of the well. 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the method and structure of Tripathi to include a heater adapted to heat the first well, because Tripathi teaches that the wells can be temperature controlled, suggesting that any well, including the first well, could have been heated to obtain the advantage of temperature control of said well (see Tripathi: [0039]). 

	Regarding Claim 37, modified Tripathi teaches all the limitations as applied to Claim 21 and further teaches wherein a first one of the two probes is disposed in the first well and a second of the two probes is disposed in the second well, the first probe and the second probe having opposite polarities (see modification of Claim 21). 

Regarding Claim 38, Tripathi teaches all the limitations as applied to Claim 1. Tripathi teaches two wells connected by a single microchannel, generating an electric field across the device and further discloses that the electric field disrupts weak interactions on the bead surface by attracting weakly interacting molecules towards a positive electrode (see Tripathi: [0060]).
	Tripathi does not teach a third well in communication with the microchannel and a fourth well in communication with the microchannel, where applying an electric field across the microchannel includes disposing a first probe in the third well and a second probe in the fourth well, the probes having opposite polarities. 
	However, Vulto teaches the analogous art of a method of purifying analyte molecules using electric fields and gels in microdevices (see Vulto: Abstract). Vulto teaches an embodiment in which there are 4 wells, all connected through a microchannel filled with gel, and electrodes in the third and fourth well (see Vulto: Fig 39; annotated Fig 39 below). Vulto teaches that additional chambers (i.e. wells) allow examination of several analytes within the same sample and further teaches that the location of the electrodes depends on the separation desired within the gel (see Vulto: Page 7/65; Page 9/65). 
	It would have been obvious to one skilled in the art before the filing date of the invention to modify the method and structure of the device of Tripathi to further comprise a gel within the microchannel, a third and fourth well, where the probes are located in the third and fourth wells, as disclosed by Vulto, because Vulto teaches that additional chambers (i.e. wells) allow examination of several analytes within the same sample and further teaches that the location of the electrodes depends on the separation desired within the gel (see Vulto: Page 7/65; Page 9/65).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN CARABALLO-LEON whose telephone number is (571) 272-6871. The examiner can normally be reached on Monday through Friday, 9:00am - 3:00pm, ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELIZABETH ROBINSON can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.C.L./Examiner, Art Unit 1797                                                               

/Benjamin R Whatley/Primary Examiner, Art Unit 1798